Fitzsimons, J.
The plaintiff was not required to prove the death of Fogarty’s father and mother before his death, or any other allegation contained in paragraph “ fourth ” of the complaint, because of defendant’s answer. Besides, it appears, from the statement of defendant’s counsel that the only defense herein Was that the fund sued for herein was payable directly to those entitled to it and not to 'plaintiff, as administrator, or that it reverted to the defendant, because of the failure of plaintiff’s testator to designate a beneficiary. ' '
This defense is without merit, in’ our opinion, and a complete answer was made to it by the trial justice in his opinion, filed upon the denial of the motion made by defendant for a new trial' herein, and for the reasons therein assigned wo think that this judgment should be affirmed, with costs, and it is so ordered.;
Van Wyck, Oh. J., and Scotchman, J"., concurs.
Judgment affirmed, with costs.